PER CURIAM.
The Court is of opinion that the Interstate Commerce Commission did not misconstrue the applicable statute, nor misapply it, and that its action herein has been in conformity with its statutory authority.
The order of the Commission was entered after a full and fair hearing. The Commission did not abuse its discretion, nor act arbitrarily in entering its order. The complaint herein should be dismissed at plaintiff’s costs.
The Court adopts as its own findings of fact and conclusions of law, without repetition here, the findings and conclusions of Division 4 of the Interstate Commerce Commission, as set forth in its decision June 18, 1943, in proceeding No. W-353, and the conclusion of the Interstate Commerce Commission in its order in the same proceeding entered on December 6, 1943.
Accordingly, the Court has entered an Order dismissing the complaint at plaintiff’s costs.